News AnnouncementFor Immediate Release NEXSTAR BROADCASTING FIRST QUARTER NET REVENUE RISES 34.2% TO A RECORD $112.2 MILLION - Net Revenue Growth Drives 1Q Operating Income of $17.8 Million, Adjusted EBITDA of $33.1 Million, and Free Cash Flow of $10.2 Million - Irving, TX – May 8, 2013 – Nexstar Broadcasting Group, Inc. (NASDAQ: NXST) (“Nexstar”) today reported financial results for the first quarter ended March 31, 2013 as summarized below: Summary 2013 First Quarter Highlights ($ in thousands) Three Months Ended March 31, Change Local Revenues $ $ +31.9 % National Revenues $ $ +34.3 % Local and National Core Revenue $ $ +32.6 % Political Revenues $ $ )% e-Media Revenue $ $ +57.3 % Retransmission Fee Revenue $ $ +64.2
